Citation Nr: 0028598	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  93-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which, the RO denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran subsequently perfected appeals of these decisions.

In an October 1999 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Competent evidence of record indicates that the veteran's 
right ear hearing loss pre-existed his entry into active 
service.

3.  Competent evidence of record indicates that the veteran's 
right ear hearing loss was aggravated by noise exposure 
during his period of active service.

4.  Competent evidence of record relates the veteran's left 
ear hearing loss and bilateral tinnitus to noise exposure 
during his period of active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred or aggravated during 
active service.  38 U.S.C.A. § 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

The veteran contends that while in service he worked as a 
cook in a very noisy environment, and that on a number of 
occasions he was required to deliver food to people working 
the flight lines.  He was not provided with ear protection on 
these occasions.  He also states that while in service he was 
standing in close proximity to a boiler that exploded, 
although he did not seek treatment for this incident, and no 
documentation of its occurrence is in his service medical 
records.  

Upon discharge the veteran has stated that he worked on a 
farm for several months with farm equipment.  The record 
shows that in October 1965, approximately a year after 
discharge, he went to work for the Federal Aviation 
Administration (FAA) as a clerical worker in an essentially 
non-noise environment.  In September 1985 he was retired due 
to physical disability and he has not worked since this time.  
The Board finds the veteran's statements concerning his noise 
exposure in service are credible.

As an initial matter, the Board notes that on multiple post-
service audio tests, the veteran has been demonstrated to 
have bilateral hearing loss.  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  




The most recent audio findings taken at the February 2000 
examination, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
75
75
LEFT
15
10
20
45
50

His average decibel reading was 42 on the right, and 31 on 
the left.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 100 in the left 
ear.  Given these findings, the Board finds that the veteran 
meets the criteria for a current bilateral hearing loss 
disability.  Therefore, he has established a current 
disability and the remaining questions with regard to his 
hearing loss is whether it had its onset in service or was 
aggravated by service.  Additionally, beginning with his 
August 1995 audio examination he has reported bilateral 
tinnitus since service.  Therefore, a current disability of 
bilateral tinnitus is also established.

The veteran's service records show that he served in the 
United States Air Force with a military occupational 
specialty of a cook.  At entry in September 1960, he had 
bilateral whispered voice of 15/15, and he underwent audio 
testing.  The audiogram was not interpreted but attached to 
his examination report.  In November 1995 the audiogram was 
interpreted; however, in a February 2000 VA audio examination 
the examiner pointed out that the November 1995 examiner had 
mistakenly switched the right and left ear readings on the 
1960 audiogram when reporting them.  Upon examination of the 
record, the Board finds that the February 2000 examiner was 
correct in her assertion, and the readings for the right and 
left ear should be switched as reported in November 1995.  


Effectuating this correction, at enlistment in 1960 the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
55
50
LEFT
20
15
10
10
15

After correcting the hearing results for both ears, his left 
ear was within normal limits at enlistment, and his right ear 
had moderate high frequency sensorineural hearing loss above 
2000 Hertz.  Because these readings indicate that the veteran 
has a pre-existing right ear hearing loss at entry, the 
presumption that the veteran was in sound condition at entry 
is challenged.  38 C.F.R. § 3.304(b) (1999).  In order to 
rebut the presumption of soundness the record must show by 
clear and unmistakable evidence that the disease or injury 
existed prior to service.  Id.  

As noted, the record shows moderate right ear hearing loss at 
entry.  Moreover, the February 2000 VA examiner opined that 
the right ear hearing loss pre-existed entry and was due to 
the veteran's reported rifle shooting prior to entry, as 
right ear hearing loss at high frequencies is a common result 
of this activity.  Based on the readings and the examiner's 
opinion, the Board finds that clear and unmistakable evidence 
of a pre-existing right ear hearing loss has been 
demonstrated and the presumption of soundness with regard to 
this ear has been rebutted.  This finding means that in order 
to establish service connection in the right ear there has to 
be evidence that his right ear hearing loss was aggravated 
during service.  

Because the left ear was normal at entry, and the presumption 
of soundness has not been rebutted with regard to this ear, 
service onset of his current left ear hearing loss as opposed 
to aggravation is required for service connection of the 
veteran's left ear hearing loss.  



Addressing the onset and aggravation issues, the record shows 
that at separation in 1964, the veteran's puretone 
thresholds, in decibels, were noted on his examination 
report.  These readings must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units, because the service examination was 
conducted prior to October 1967.  After this conversion is 
completed, the pure tone thresholds at discharge were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
35
25
LEFT
20
15
15
15
15

The VA examiner from November 1995, September 1996 and March 
2000, stated that at discharge it appeared that the veteran's 
hearing was within normal limits bilaterally.  The examiner 
could not explain the improvement in the veteran's hearing 
given that sensorineural hearing loss does not improve.  
Nonetheless, on two separate examination reports, one in 
August 1995 and one in September 1996, he indicated that 
based upon the configuration of the veteran's audiogram his 
hearing loss was a noise induced hearing loss and that it 
was, in his opinion, associated with the episode of acoustic 
trauma which the veteran described as occurring in service.  

Notwithstanding this assertion in two separate examination 
reports, in a March 2000 examination report, this same 
examiner reversed his opinion and determined that the 
veteran's inservice noise exposure was fairly limited and 
that it was as likely as not that his hearing loss and 
tinnitus were related to civilian exposure or other possible 
events after discharge.  No identification of these post-
service exposures is noted.  This new conclusion is in 
keeping with one rendered in a March 1999 VA ear examination.  
In this report, the examiner, who was not an audiologist, 
asserted that the veteran's noise exposure in service 
appeared to be extremely limited and that given his normal 
discharge audiogram it was not likely that his hearing loss 
was secondary to his acoustic trauma and inservice noise 
exposure.  This examiner opined that it appeared to be much 
more likely, more than a fifty percent likelihood, that the 
veteran's hearing loss is related to subsequent noise 
exposure.  However, the only post-service noise exposure 
noted in this examination report is the veteran's brief time 
spent farming during which he used a tractor and a combine. 

In contrast to the above opinions, in a February 2000 VA 
examination report the examiner stated, after reviewing the 
claims file, that in her opinion the discharge audio 
examination results were in error to the extent that they 
showed improvement in the veteran's hearing loss, 
particularly since sensorineural hearing loss does not 
improve.  She explained the improvement by noting that the 
veteran had tinnitus at discharge, and that tinnitus can 
cause false positive readings at the high frequencies because 
the test subject mistakes the ringing as a test stimuli 
believing that they have heard a tone when no tone was made.  
Furthermore, she noted that some persons were difficult to 
test because of problems in measuring correct thresholds, and 
that it was doubtful that the 1964 examination was performed 
by a trained audiologist since there were not many 
audiologists around at that time.  

Moreover, she expressed the opinion that additional hearing 
loss and tinnitus were most likely caused by noise exposure 
with a 99.9 % probability.  Especially in situations such as 
the veteran's where there is no family history of hearing 
loss, and where his hearing loss worsened at a young age.  
She also noted that his post-service noise exposure had been 
minimal, and that he had noise exposure in service - 
delivering food to persons on flight lines without ear 
protection and being in the proximity of the boiler 
explosion.  Based on these factors, she concluded that his 
hearing loss and tinnitus could be attributed to his military 
noise exposure.  

Weighing these opinions, the Board finds the February 2000 
opinion to be more probative than the March 1999 and March 
2000 opinions.  This conclusion is primarily based on the 
fact that the February 2000 examiner explained her 
conclusions with much more detail than the other examiners.  
Additionally, the other two opinions suggest that the 
veteran's noise exposure was post-service, but fail to 
adequately identify this noise exposure, and there is no real 
evidence of record that the veteran had noise exposure for 
any prolonged time after discharge.  On the other hand, he 
had inservice noise exposure to flight line noise over a four 
year period.  Another factor in the Board's conclusion is 
that unlike the February 2000 opinion, neither the March 1999 
or March 2000 opinions provided an adequate explanation for 
the differences between the enlistment and discharge audio 
examination results, they merely accepted the discharge 
results as correct.  Finally, the March 2000 examiner had 
supported a relationship between the veteran's current 
bilateral hearing loss and his noise exposure in service 
until March 2000, and did not provide an adequate explanation 
for his change of opinion at that time given that the veteran 
had no significant post-service noise exposure.  Accordingly, 
for the above reasons, the Board finds that the February 2000 
medical opinion relating the veteran's tinnitus and bilateral 
hearing loss to service is more probative.

Having reached this conclusion, the Board must still 
determine if the evidence is sufficient to satisfy the 
requirements for a claim of entitlement to service connection 
for his tinnitus and right and left ear hearing loss.  With 
regard to the veteran's left ear hearing loss and tinnitus, 
the veteran has presented evidence of current disabilities 
and there is a probative medical opinion of record relating 
these current disabilities to his period of active service.  
Therefore, entitlement to service connection for tinnitus and 
left ear hearing loss has been established.

Turning to the veteran's claim of entitlement to service 
connection for right ear hearing loss, as noted above, the 
record must show that his right ear hearing loss was 
aggravated during his period of active service.  Based on the 
February 2000 examination findings, the Board finds that 
aggravation has been shown.  The examiner established that 
the separation audio testing showing hearing improvement was 
most likely erroneous, and that the veteran likely had 
unreported increased hearing loss at discharge due to false 
positives on the examination.  Given his lack of a family 
history of hearing loss, and young age at the time of its 
onset, she concluded that the increase in his hearing loss 
was due to noise exposure in service.  Additionally, the 
examiner noted that the veteran had only minimal post-service 
noise exposure, and concluded that his current level of right 
ear hearing loss was due to his in service exposure to noise.  
Accordingly, the Board finds that the evidence establishes 
that the veteran has current right ear hearing loss and that 
this hearing loss has been medically determined to have been 
aggravated during, and as a result of, his period of active 
service.  Consequently, his claim of entitlement to service 
connection for right ear hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

